          Case 4:21-cv-00801-HSG Document 32 Filed 04/28/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9                                   (OAKLAND DIVISION)

10
     KIMBERLY NEGRON, on behalf of herself and     Case No. 4:21-cv-00801-HSG
11   all others similarly situated,
                                                  [ RDER DENYING DEFENDANT
                                                  O
12                                                GOOGLE LLC’S
                  Plaintiff,
13                                                ADMINISTRATIVE MOTION TO
     v.                                           CONTINUE CASE MANAGEMENT
14                                                CONFERENCE
     GOOGLE LLC,
15                                                Hon. Haywood S. Gilliam, Jr.
                  Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER DENYING DEFENDANT GOOGLE                               CASE NO. 4:21-CV-00801-HSG
     LLC’S ADMINISTRATIVE MOTION TO
     CONTINUE CASE MANAGEMENT CONFERENCE
        Case 4:21-cv-00801-HSG Document 32 Filed 04/28/21 Page 2 of 2



 1            Before the Court is Defendant Google LLC’s Administrative Motion to Continue the

 2   Case Management Conference. The Court has considered the papers and hereby DENIES the

 3   motion.

 4
                                                                ISTRIC
 5
                                                           TES D      TC
                                                         TA
 6




                                                                                             O
                                                     S




                                                                                              U
                                                    ED




                                                                                               RT
 7




                                                UNIT
                                                                                D
 8                                                               DENIE




                                                                                                    R NIA
 9            IT IS SO ORDERED.
                                                                                            m Jr.
                                                                                S. Gillia



                                                NO
10                                                                        ood
                                                               g e H ay w




                                                                                                    FO
                                                         Jud


                                                  RT
                4/28/2021




                                                                                               LI
11   Dated:
                                                    ER
                                                    H




                                                                                             A
                                               HONORABLE
                                                       N                 C
                                                          HAYWOOD S. GILLIAM, JR.
12                                             UNITED STATES DISTRICTO F
                                                                      JUDGE
                                                         D        IS T RIC T
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER DENYING DEFENDANT GOOGLE                                             CASE NO. 4:21-CV-00801-HSG
     LLC’S ADMINISTRATIVE MOTION TO
     CONTINUE CASE MANAGEMENT CONFERENCE
